The facts are stated in the opinion of the court, delivered by
Martin, J.
The plaintiffs appellees claim the dismissal of the appeal, on the ground of its having been made returnable at too late a day. It was granted on the 14th April, and made returnable at November term. One of the appellees resides in the parish of Ascension, where the judgment was rendered and the appeal prayed; the other in that of St. James. The Code of Practice requires the appellee to b e cited at the next term, or at the subsequent, if a sufficient number of days do not intervene. Art. 58 3. The delay is of ten days, if the appellee reside within ten miles from the place where this court sets; if further, he is to have one day more for every ten miles; circumstances might have rendered the first Monday of May too early a day; but we are unable to say, that any could author-ise the pretermission of June and July terms.
The appeal, is, therefore, dismissed with costs.